UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 2) Jaguar Mining Inc. (Name of Issuer) Common Stock, no par value (Title of Class of Securities) 47009M103 (CUSIP Number) Carmine Di Palo Managing Partner Revere Partners Investment Adviser L.L.C. 4601 College Boulevard Leawood, KS 66211 (913) 338-5557 With a copy to: John A. Granda Stinson Morrison Hecker LLP 1201 Walnut, Suite 2900 Kansas City, Missouri 64106-21150 (816) 842-8600 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) November 4, 2013 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-l(e), 13d-1(f) or 13d-1(g), check the following box. ý * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 17 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). 1. Names of Reporting Persons. Revere Capital Partners LP 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) ¨ (b) ¨ 3. SEC Use Only 4. Source of Funds WC * 5. Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) o 6. Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With 7.Sole Voting Power 0 8.Shared Voting Power 8,400,000** 9.Sole Dispositive Power 0 10.Shared Dispositive Power 8,400,000** Aggregate Amount Beneficially Owned by Each Reporting Person 8,400,000** Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions)¨ Percent of Class Represented by Amount in Row (11) 9.7%** Type of Reporting Person (See Instructions) PN *See Item 3. ** See Item 5. 1. Names of Reporting Persons. ReverePartners Investment Adviser LLC 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) ¨ (b) ¨ 3. SEC Use Only 4. Source of Funds WC * 5. Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) o 6. Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With 7. Sole Voting Power 0** 8. Shared Voting Power 8,400,000 ** 9. Sole Dispositive Power 0** 10. Shared Dispositive Power 8,400,000 ** Aggregate Amount Beneficially Owned by Each Reporting Person 8,400,000 ** Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) ¨ Percent of Class Represented by Amount in Row (11) 9.7% ** Type of Reporting Person (See Instructions) IA * See Item 3. ** See Item 5. 1. Names of Reporting Persons. Revere Partners General PartnerLLC 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) ¨ (b) ¨ 3. SEC Use Only 4. Source of Funds WC * 5. Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) o 6. Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With 7. Sole Voting Power 0** 8. Shared Voting Power 8,400,000 ** 9. Sole Dispositive Power 0** 10. Shared Dispositive Power 8,400,000 ** Aggregate Amount Beneficially Owned by Each Reporting Person 8,400,000 ** Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) ¨ Percent of Class Represented by Amount in Row (11) 9.7% ** Type of Reporting Person (See Instructions) HC *See Item 3. ** See Item 5. 1. Names of Reporting Persons. Carmine Di Palo 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) ¨ (b) ¨ 3. SEC Use Only 4. Source of Funds WC * 5. Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) o 6. Citizenship or Place of Organization United States of America Number of Shares Beneficially Owned by Each Reporting
